                                                                                     RLEb
                                                                                                 Y.
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                                            *                    ,
                                                  X
  JULIA I. CASTIBLANCO,

                                 Plaintiff,
                                                                   JUDGMENT
                                                                    17-CV-5639(KAM)(RER)


  AMERICAN AIRLINES, INC.,

                                 Defendant.
                                                  X
          A Memorandum and Order of Honorable Kiyo A. Matsumoto, United States District

  Judge, having been filed on September 29, 2019, granting Defendant American Airlines' motipn

  to dismiss; dismissing the Amended Complaint; granting Plaintiff limited leave to amend her

  complaint within 30 days; and a Memorandum and Order having been filed on November 8,

  2019, dismissing this action; it is

          ORDERED and ADJUDGED that Defendant American Airlines' motion to dismiss


  granted; and that this action is dismissed.

  Dated: Brooklyn, NY                                               Douglas C. Palmer
         November 12, 2019                                          Clerk of Court


                                                            By:    IslJalitza Poveda
                                                                   Deputy Clerk




(3^
